Examiner’s Statement of Reasons for Allowance
Claims 1-17 and 20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 10/27/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The cancellation of claim 21 gives cause for the previous 35 U.S.C. 112(b) rejection to be hereby withdrawn.
As per independent claims 1 and 20, generally, the prior art of record, United States Patent No. US 10176428 B2 to Sridhara et al. which shows behavioral analysis for securing peripheral devices; United States Patent No. US 7620992 B2 to Monastyrsky et al. which shows a system and method for detecting multi-component malware; United States Patent Application Publication No. US 20190089740 A1 to Hastings which shows automated auditing of network security policies; and United States Patent Application Publication No. US 20160029221 A1 to Suarez Garcia et al. which shows methods and systems for detecting malware and attacks that target behavioral security mechanisms of a mobile device, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “adding, by the given computer device, the input data, the given set of check parameters, and at least one result of the analyzing into the respective individual copy of the transaction pool database, thereby causing replication of the given set of check parameters and the at least one result of the analyzing in respective individual copies of the transaction pool database of other ones of the plurality of computer devices of the distributed network enabling the other ones of the plurality of computer device to analyze the input data of the potential malware using the given set of check parameters; receiving, by the given computer device, respective results of analyzing, by at least some of the other ones of the plurality of computer devices, the input data to determine if the potential malware is the malware; aggregating the at least one result of the analyzing the potential malware by the given computer device and the respective results from the at least some of the other ones of the plurality of computer devices of the distributed network to determine a harmfulness parameter associated with the potential malware; in response to the harmfulness parameter of the potential malware exceeds a predetermined threshold value, identifying, by the given computer device, the potential malware as being the malware; storing, by the given computer device, data of the identified malware in the respective individual copy of the distributed malware register of the given computer device, thereby causing replication of the data of the identified malware in respective individual copies of the distributed malware register of the other ones of the plurality of computer devices for further use in identifying the malware”; claim 20: “add the input data, the given set of check parameters, and at least one result of the analyzing into the respective individual copy of the transaction pool database, thereby causing replication of the given set of check parameters and the at least one result of the analyzing in respective individual copies of the transaction pool database of other ones of the plurality of computer devices of the distributed network enabling the other ones of the plurality of computer device to analyze the input data of the potential malware using the given set of check parameters; receive respective results of analyzing, by at least some of the other ones of the plurality of computer devices, the input data to determine if the potential malware is the malware;  aggregate the at least one result of the analyzing and the respective results from the at least some of the other ones of the plurality of computer devices of the distributed network to determine a harmfulness parameter associated with the potential malware; in response to the harmfulness parameter of the potential malware exceeds a predetermined threshold value, identify the potential malware as being the malware; store data of the identified malware in the respective individual copy of the distributed malware register of the computer device, thereby causing replication of the data of the identified malware in respective individual copies of the distributed malware register of the other ones of the plurality of computer devices for further use in identifying the malware”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application claims foreign priority to 2018101764, filed 01/17/2018.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431